Title: To Thomas Jefferson from Samuel Hawkins, 3 November 1808
From: Hawkins, Samuel
To: Jefferson, Thomas


                  
                     Sir, 
                     Kingston 3d. Novr. 1808.
                  
                  With this the Post Master General will do me the honor to present to you a Cane. The horn or tooth, apparently in its natural State, and without any garniture, was sent to me in Paris by a friend in London, who informed me that it was the horn of the Sea-Unicorn. There is a hole through its centre from which the marrow has evidently been extracted. At its upper or larger end, the aperture is to the best of my recollection, about one eighth of an inch in diameter, at the other end it is barely perceptible.
                  As this may be considered by you as a natural curiosity, I have taken the liberty to solicit you to accept it as an inconsiderable testimony of my profound regard.
                  Accept I pray you Sir, my sincere wishes, that in your contemplated retirement from that high Station which you have ever filled with unsullied honor to yourself, and the greatest advantage to the public, you may enjoy every happiness incident to human life. 
                  I have the honor to be, with the greatest consideration, your Excellency’s obt. and very humble Servant
                  
                     Samuel Hawkins 
                     
                  
               